Hammond, J.
There was no evidence of negligence of the defendant. On this question the case, so far as respects the curved platform, must be classed with Hilborn v. Boston & Northern Street Railway, 191 Mass. 14, and similar cases therein cited, and, so far as respects the crowded car and the consequent duty of the defendant to protect the passengers, with the type of cases fairly represented by McCumber v. Boston Elevated Railway, 207 Mass. 559. In this last case as well as in Glennen v. Boston Elevated Railway, 207 Mass. 497, the general principles upon which the liability of a common carrier to a passenger for injury caused by his fellow passengers turns are stated in some detail, and need not be here repeated. Reference is made to those two cases and the cases therein respectively cited on the question.
The plaintiff was not prejudiced by the exclusion of her offers of proof. So far as they bore upon the question of the due care of the plaintiff they have become immaterial; and so far as they bore upon the negligence of the defendant they do not change the legal result.

Exceptions overruled.